Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
We think the order for the delivery of the book should not have been made. We do not regard it, however, as an interlocutory order. It certainly partakes of an independent proceeding on the part of Pease, the plaintiff in the notice, as much as if he claimed the book as his property, and the Court ordered it to be given up to him. Such an intervention, involving new and distinct rights, and being limited and spent by the final order, can scarcely be considered as merely interlocutory, and appurtenant to the main litigation. On the contrary, we think it in effect a special proceeding; not the less so because entitled of another cause' and operating on a subject involved in such cause. If Pease had claimed a sum of money in the receiver’s hands, and the Court had awarded it to him, we suppose this would be such a final order as to justify an appeal by the receiver or the parties to the litigation aggrieved by the order. We see no necessity of waiting for an appeal until final judgment, or of compelling the parties to resort to other modes of procedure for redress. It is a simple and expeditious remedy to appeal, and we think it admissible.
Order reversed.